Name: Commission Regulation (EC) NoÃ 354/2006 of 28 February 2006 amending Regulation (EC) NoÃ 639/2003 laying down detailed rules pursuant to Council Regulation (EC) NoÃ 1254/1999 as regards requirements for the granting of export refunds related to the welfare of live bovine animals during transport
 Type: Regulation
 Subject Matter: trade policy;  means of agricultural production;  agricultural activity;  agricultural policy;  organisation of transport
 Date Published: nan

 1.3.2006 EN Official Journal of the European Union L 59/10 COMMISSION REGULATION (EC) No 354/2006 of 28 February 2006 amending Regulation (EC) No 639/2003 laying down detailed rules pursuant to Council Regulation (EC) No 1254/1999 as regards requirements for the granting of export refunds related to the welfare of live bovine animals during transport THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), and in particular Article 33(12) thereof, Whereas: (1) In an exchange of letters between the Commission of the European Communities and the Office international des Ã ©pizooties (OIE) (2), the two parties agreed to act in collaboration. With the support of the Community, the OIE subsequently adopted, in May 2005, principles and specific guidelines for the welfare of animals subject to international trade, and in particular in relation to sea, land and air transport, as Section 3.7 of the Terrestrial Animal Health Code. In order to give effect to Article 3.7.2.1 of the Guidelines for the Transport of Animals by Sea and Article 3.7.3.1 of the Guidelines for the Transport of Animals by Land, which define the responsibilities of the Competent Authorities, it is appropriate to strengthen the instruments for the monitoring and evaluation of the welfare performance by improving the reporting system of inspections performed by the Member States targeting animal welfare conditions for the animals exported from the Community. (2) To facilitate an in-depth evaluation on the application of Commission Regulation (EC) No 639/2003 (3), Member States should be required to provide detailed statistical information on cases of non-payment of export refunds. To this end, information should be concentrated at the level of the paying agencies, which will also contribute to gain additional transparency. It should therefore be provided that the veterinarian authority responsible for the exit point forwards a copy of the inspection report of the exit point to the paying agency. (3) Regulation (EC) No 639/2003 provides for checks to be carried out after leaving the customs territory of the Community. Moreover, it provides that checks may only be carried out by a veterinarian. In order to strengthen the effectiveness of these checks it should be provided that they may only be carried out by a veterinarian who holds a formal qualification in veterinary medicine within the meaning of Council Directive 78/1026/EEC of 18 December 1978 concerning the mutual recognition of diplomas, certificates and other evidence of formal qualifications in veterinary medicine, including measures to facilitate the effective exercise of the right of establishment and freedom to provide services (4). (4) Alternatively, without prejudice to the respective competences of the Community and the Member States, Member States should be required to verify that the international control and supervisory agencies check that veterinarians holding a qualification not covered by Directive 78/1026/EEC possess the knowledge of the requirements imposed by Council Directive 91/628/EEC of 19 November 1991 on the protection of animals during transport and amending Directives 90/425/EEC and 91/496/EEC (5). (5) Regulation (EC) No 639/2003 should therefore be amended accordingly. (6) This Regulation should apply after an appropriate timeframe for the implementation of the amendments. (7) The Management Committee for Beef and Veal has not delivered an opinion within the time-limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 639/2003 is amended as follows: 1. In Article 2(2), the third subparagraph is replaced by the following: The veterinarian authority responsible for the exit point shall keep this report for at least three years. A copy of this report shall be sent to the paying agency. 2. In Article 3(2), the second subparagraph is replaced by the following: The checks provided for in paragraph 1 shall be carried out by a veterinarian holding a diploma, certificate or other evidence of formal qualification in veterinary medicine as referred to in Article 2 of Council Directive 78/1026/EEC (6). However, the Member States, which have approved the international control and supervisory agencies, referred to in the first subparagraph of this paragraph shall verify that these agencies check that veterinarians holding a qualification not covered by that Directive possess the knowledge of the requirements imposed by Directive 91/628/EEC. These checks shall be carried out in a reasonable, objective and impartial manner through appropriate procedures. 3. In Article 8, point (d) is replaced by the following: (d) the reasons for the non-payment and the recovery of the refund for the animals referred to in points (b) and (c), as well as the number of those animals recorded under category B, C and D respectively as referred to in Annexes I, II and III; (da) the numbers of penalties for each category defined in Article 6(1) and (2) with the corresponding numbers of animals and amounts of refund not paid;. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. Article 1(1) and (2) shall apply to the export declarations accepted from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ C 215, 27.8.2004, p. 3. (3) OJ L 93, 10.4.2003, p. 10. Regulation as last amended by Regulation (EC) No 1979/2004 (OJ L 342, 18.11.2004, p. 23). (4) OJ L 362, 23.12.1978, p. 1. Directive as last amended by Directive 2001/19/EC of the European Parliament and of the Council (OJ L 206, 31.7.2001, p. 1). (5) OJ L 340, 11.12.1991, p. 17. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (6) OJ L 362, 23.12.1978, p. 1.